office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 bpharvey postn-126540-10 uilc date date to associate area_counsel - seattle small_business self-employed attn melanie senick from branch chief branch income_tax accounting third party communication none date of communication not applicable subject adult home care business as residential_real_property postn-126540-10 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues whether a house used to operate an adult home care business that cares full-time for adults who cannot live on their own qualifies as residential_rental_property for purposes of sec_168 of the internal_revenue_code such that the owners of the house are entitled to depreciate the house using a year recovery_period under the general depreciation system of sec_168 conclusions the house qualifies as residential_rental_property for purposes of sec_168 thus the owners should determine depreciation for the portion of the house leased as dwelling units by customers of the adult home care business but not the portion of the house that is owner-occupied using a year recovery_period or a year recovery_period if the alternative_depreciation_system of sec_168 applies facts taxpayers own and have operated out of their house an adult home care business since they provide general care for adults who cannot live on their own postn-126540-10 residents the residents live full-time in the taxpayers' house on average the taxpayers have three to four residents living with them at any time the majority of residents stay in the house on a non-transient basis the taxpayers provide hour supervision and care for the residents laundry service maid service upkeep of the house landscaping transportation and other services the residents each pay dollar_figure per month to the taxpayers approximately dollar_figure of this amount is allocated by the taxpayers to the rent of a bedroom and the right to use the bathroom kitchen and living room approximately dollar_figure is allocated to the services that the taxpayers provide for their residents the taxpayers allege that their house qualifies as residential_rental_property under sec_168 and have depreciated the house using the 5-year recovery_period upon examination the internal_revenue_service determined that the taxpayers' house did not qualify as residential_rental_property and that the taxpayers were required to depreciate the house using the 39-year recovery_period for nonresidential_real_property law and analysis sec_167 generally allows as a depreciation deduction a reasonable allowance for the exhaustion wear tear and obsolescence of property used in a trade_or_business sec_168 provides that the depreciation deduction provided by sec_167 for any tangible_property placed_in_service after must be determined using the applicable_depreciation_method the applicable_recovery_period and the applicable convention only the applicable_recovery_period is at issue in this case sec_168 assigns recovery periods of years and years to residential_rental_property and nonresidential_real_property respectively for purposes of the general depreciation system of sec_168 under sec_168 the applicable_recovery_period is determined by the property's classification under sec_168 in general sec_168 classifies real_property as either residential_rental_property or nonresidential_real_property sec_168 defines nonresidential_real_property as sec_1250 property that is not residential_rental_property or property with a class_life of less than years sec_168 defines residential_rental_property as any building or structure if percent or more of the gross rental income from such building or structure for the taxable_year is rental income from dwelling units if any portion of the building or structure is occupied by the taxpayer the gross rental income from the building or structure includes the rental value of the portion occupied by the taxpayer sec_168 sec_168 provides that a dwelling_unit means a house or apartment used to provide living accommodations in a building or structure but does not include a unit in a hotel motel or other establishment more than half of the units in which are used_on_a_transient_basis postn-126540-10 prior to the enactment of the omnibus budget reconciliation act of sec_168 provided that the term residential_rental_property has the meaning given such term by sec_167 see also sec_3 of revproc_87_57 1987_2_cb_687 sec_167 and k stricken by the omnibus budget reconciliation act of contained definitions of the terms residential_rental_property and dwelling_unit substantially identical to the definitions in sec_168 former sec_167 defined residential_rental_property as a building or structure of which percent or more of the gross rental income for the building or structure is rental income from dwelling units within the meaning of former sec_167 the definition of dwelling_unit in former sec_167 is the same definition given that term in sec_168 according to gcm date the authors of former sec_1 k -3 c of the income_tax regulations intended that the term dwelling_unit encompass nursing homes old age homes and college dormitories the housing arrangement described in the instant case is the same or similar to the old age homes discussed in gcm while former sec_167 and k does not apply to property placed_in_service after date the guidance issued under former sec_167 and k remains informative for determining whether a building or structure qualifies as residential_rental_property under sec_168 former sec_1 j -3 b i provided that the term gross rental income means generally the gross amounts received from the use of or the right to use real_property the gross amount attributable to the furnishing of services that are usually or customarily attributable to the use of or the right to use real_property constitutes gross rental income from the building however the gross amount attributable to the performance of significant services for the occupant that are other than those usually or customarily rendered in connection with the mere rental of rooms such as maid service does not constitute gross rental income from the building see former sec_1 j - b iii in accordance with former sec_1 j -3 b gross rental income from a building is gross rental income from a dwelling_unit in such building only if it is attributable to or ordinarily associated with the use of or the right to use such unit as a living accommodation if a portion of the building is used for a drugstore grocery store commercial laundry or other commercial operation the rent paid for such portion including any amount_paid for services in connection with such a commercial operation is not rental income from a dwelling_unit similarly if pursuant to the terms of a lease or other agreement a portion of a house or apartment is used as office space such as a doctor’s office the rent paid for that portion is gross rental income from the building but is not rental income from a dwelling_unit if any portion of a building or structure is occupied by the taxpayer former sec_1 j - b iii provided that the fair rental value of that portion is included in gross rental income in determining whether the building or structure qualifies as residential rental postn-126540-10 property the examples in former sec_1 j -3 b showed that if a building or structure is used to provide living accommodations on a rental basis and if any portion of that building or structure is occupied by the taxpayer the fair rental value of the portion occupied by the taxpayer as a residence is treated as gross rental income from the building and as rental income from a dwelling_unit and that the fair rental value of the portion occupied by the taxpayer for a commercial activity such as operating a store is treated as gross rental income from the building but not as rental income from a dwelling_unit revrul_79_209 1979_2_cb_97 concerned a taxpayer who owned a duplex consisting of two units of comparable value the taxpayer leased one unit and occupied the other unit in applying the 80-percent test the ruling states that both the rental unit and the owner-occupied unit are dwelling units and so all rental income from the duplex actual income from the leased unit and implied income from the owner- occupied unit was income from dwelling units as a result the leased unit but not the owner-occupied unit could be depreciated as residential_rental_property sec_168 defines property as a residential_rental_property by reference to a building or structure not to a dwelling_unit or a portion of a dwelling_unit for a building or structure to be residential_rental_property it must contain at least one dwelling_unit that is actually rented to provide living accommodations if the building or structure satisfies this threshold test then the percent of gross rental income test is applied in the facts in this advice the rental units are bedroom apartments used to provide living accommodations within a building and are not units in an establishment more than one- half of the units in which are used_on_a_transient_basis therefore the rental units are dwelling units for purposes of sec_168 all units and associated common areas in the building including the portions occupied by the taxpayers are dwelling units and no portion of the building is rented or used for commercial purposes outside of the taxpayers' adult home care business consequently percent of the gross rental income from the building is rental income from dwelling units even after taking into account the use of the dwelling_unit by the taxpayers in applying the 80-percent test in this case the dollar_figure per month allocated to the services that the taxpayers provide for their residents does not constitute gross rental income from the building because the services hour supervision and care for the residents laundry service maid service transportation are other than those usually or customarily rendered in connection with the mere rental of room sec_1 thus in this case the building is residential_rental_property upkeep of the house and landscaping are services customarily rendered in connection of the rental of rooms and a portion of the monthly dollar_figure charge must be allocated to these services and included in both gross rental income from the building and rental income from dwelling units the exclusion of charges for services other than those usually or customarily rendered in connection with the mere rental of rooms is relevant in the application of the percent test only in the case of a building or structure containing both rental dwelling units and commercial rental space other than dwelling units in the case of a building or structure comprised solely of dwelling units and associated areas such as the instant postn-126540-10 case it is unimportant whether a particular cost for services is included in rental income or not as percent of gross rental income from the building is necessarily rental income from dwelling units under sec_168 and the taxpayers should determine depreciation for the portion of the house leased as dwelling units by the residents but not the portion of the house that is owner-occupied over a year recovery_period or a year recovery_period if the alternative_depreciation_system of sec_168 applies case development hazards and other considerations this chief_counsel_advice does not address whether sec_280a limits the taxpayers' deductions for_the_use_of a portion of their residence for business purposes in addition the term dwelling_unit is defined differently under sec_280a than under sec_168 the conclusions in this chief_counsel_advice concerning whether the bedroom apartments used in the taxpayers' business are dwelling units are limited to the analysis under sec_168 and no inference should be drawn from this chief_counsel_advice that these bedroom apartments are dwelling units for purposes of sec_280a this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions by _____________________________ kathleen reed branch chief branch income_tax accounting
